DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1, 4-6, and 10 are objected to because of the following informalities:
Claim 1, line 1, the term “MIMO” should be defined as to what it stands for.
Claim 4, line 3, the term “ASLNR” should be placed in parentheses.
Claim 5, line 3, the term “ASINR” should be placed in parentheses.
Claim 6, line 1, the term “MIMO” should be defined as to what it stands for.
Claim 10, line 1, the term “MIMO” should be defined as to what it stands for.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the coverage area" in line 3, “the same time-frequency resources” in lines 7-8, “the change” and “the movement process” in line 18.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 2-5 and 8 are rejected for depending on claim 1.
	Claims 6 and 10 are interpreted and rejected for the same reason as claim 1.
	Claims 7 and 9 are rejected for depending on claim 6.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s invention is directed to a method and large-scale MIMO satellite mobile communication system comprising a satellite or gateway station associated with the satellite communicating with user terminals in a coverage area, the method steps comprising: using spatial angle information of user terminals to form space division user groups, calculating a downlink precoding vector or uplink receiving processing vector corresponding to each user terminal, and performing downlink precoding transmission or uplink received signal processing.
	Applicant’s independent claims recite for user terminals in the same space division user group, using statistical channel information, including spatial angle information and average channel energy, of each user terminal to calculate a downlink precoding vector or uplink receiving processing vector corresponding to each user terminal, and using the obtained vector to perform downlink precoding transmission or uplink received signal processing, by the satellite or gateway station (as described in pages 15-17 (statistical channel information), pages 17-19 (user grouping method), and pages 21-23 (calculation of downlink precoding vector/uplink receiving processing vector) of applicant’s specification, filed 02/12/2021), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sun et al. (US 2010/0142390 A1) discloses space division multiplexing and selecting user groups based on space division isolation and channel estimation.
	Chang et al. (US 2014/0219124 A1) discloses space-division multiple access (SDMA) and setting up ground base crosslinks among satellites via MIMO.
	Chen et al. (US 2015/0381396 A1) discloses assigning different beams to different groups using MIMO or space division multiple access.
	Ashirafi (US 2018/0248592 A1) discloses MIMO satellite communications, SDMA, and pre-coding matrices for computation of transmitted signal vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461